Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the amendment filed 7/21/2022.
2.  Claims 1, 3-10 and 12-20 have been examined and are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.  Claims 1, 3-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel U.S Publication No. 2014/0368643 in view of Amis U.S Publication No. 2013/088352.
As to claim 1, Siegel teaches a method for responding to a security situation, the method comprising: 
receiving, by an automation host system (…adapted for transmitting event data, video and/or image monitoring information, audio signals and other Network appliance sensor and detector data over significant distances to the security central processing facility 18…, paragraph 0042 page 4), a biometric measurement of a user (…detect changes in one or more physiological characteristics of the individual resulting from his/her reaction to an intruder holding, for example, a gun. The biosensor device 70 contains one or more sensors 86 adapted to monitor heart rate, body temperature, blood pressure, blood flow rate, respiratory rate, thermoregulation, including heat loss, or changes in sweat pH, brain activity, or muscle activity…, paragraph 0049 page 5); 
receiving, by the automation host system, security data (…an armed intruder entering a class room…, paragraph 0010 page 2; paragraph 0046 pages 4-5) from an automation device in communication with the automation host system (…In addition to the camera 58, other data collecting devices 56 may be included to enhance the amount and/or type of data collected. Having a variety of devices helps provide a better assessment as to a possible emergency event occurrence. Each area, whether classroom 44 or cafeteria 46 may include sound sensors to detect gun shots or explosions, sensors to detect air quality for indication of the use of chemical or biological weapons, motion detectors, door lock detectors, and detectors to detect camera tampering such as cameras that have been redirected, de-focused, blocked, spray-painted or covered…, paragraph 0047 page 5); 
determining, by the automation host system, the biometric measurement is associated with the security data received from the automation device (…The security system 10 is designed to utilize statistical analysis or modeling using algorithms to combine otherwise innocuous data points into an alarm signal, thereby detecting an emergency quicker than any other methods such as a panic button mounted on a wall. So, a loud noise detected by a sound sensor within the security system 10 might not be an emergency. However, the same event combined with a detected event by the biosensor 70, i.e. changes in heart monitor, could be an emergency…, paragraph 0059 page 7; …Raw Event Code #103, the loss of the heartbeat signal is relatively severe, but might still be the result of a teacher momentarily removing their wearable sensor to adjust the wristband. This event, in combination with Raw Event Code #111, a person detected in an unauthorized area, would reach the threshold and begin an escalation. The Event Threshold method has many opportunities for false escalations. As data is gathered, the system can begin to employ more sophisticated methods such as probabilistic analysis…, paragraph 0066 page 8); and 
in response to the biometric measurement and the security data received from the automation device, performing, by the automation host system, a security response action (…Raw Event Code #103, the loss of the heartbeat signal is relatively severe, but might still be the result of a teacher momentarily removing their wearable sensor to adjust the wristband. This event, in combination with Raw Event Code #111, a person detected in an unauthorized area, would reach the threshold and begin an escalation…, paragraph 0066 page 8). 
Siegel does not explicitly teach a home automation host system and a home automation device.  However, Siegel teaches the automation host system and the automation device, as disclosed above, could be adapted in private areas or properties such as private business that have one or pluralities of structures within a property (paragraph 0038 page 3).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have modified Siegel reference to include the automation host system and the automation device in a home environment, since it is well known that a home could be used as a private business practice, for instance a dentist practice within a townhouse structure.
Siegel as modified does not teach the security response action comprises transmitting a message that causes a light to be illuminated.
Amis teaches a home security system wherein a response action would include transmitting a message that causes a light to be illuminated (…simultaneous to the pre-recorded message, the downstairs lights can turn on. The lights in all of the rooms can turn on all at once, or they can be turned on in a pre-determined or random order. The lights can also turn on, and then off, repeatedly, in a pre-determined or random order…, paragraphs 0090-0093 page 5).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have modified Siegel reference to include the teachings of Amis reference because by causing a light to be illuminated, the system could prevent a crime from being committed, as disclosed by Amis (paragraph 0010 page 1).
As to claim 3, Siegel as modified further teaches the security response action comprises presenting, via a display device, a video feed from a camera that captures video corresponding to a location of the security situation (…Once the biosensor is activated, if the camera has not been activated on its own, the biosensor triggers the camera to become activated based on the biosensor reading. The camera then sends a signal to a central processing facility 18, see step 220, and plays back a predetermined time period prior to the time of activation, such as a time period of at least 45 seconds prior to activation. As such, while the camera maybe monitoring and recording its surrounding on a continuous basis, the central processing facility 18 is not viewing a live feed until the generation of the emergency event occurs. Once the event occurs, the area covered by the camera can be viewed continuously until the incident has ceased. Such feature allows for less intrusion to the daily happenings of the teacher and/or student in the classroom…, paragraph 0074 page 9). 
As to claim 4, Siegel as modified further teaches the security response action comprises contacting an emergency service (…allows the remote agency to view the triggering event and to notify the emergency personnel, such as law enforcement agents…, paragraph 0010 page 2). 
As to claim 5, Siegel as modified does not teach the security response action comprises: activating a sound system; and transmitting an instruction to output sound to the sound system. 
Amis teaches a home security system wherein a response action would include activating a sound system and transmitting an instruction to output sound to the sound system (…various household appliances, such as televisions, radios, alarm clocks, microwaves, dishwashers, coffee makers, and computers can be powered-on or activated..., paragraphs 0090-0095 pages 5-6).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have modified Siegel reference to include the teachings of Amis reference because by activating a sound system and transmitting an instruction to output sound to the sound system, the system could prevent a crime from being committed, as disclosed by Amis (paragraph 0010 page 1).
As to claim 6, Amis further teaches the security response action further comprises: transmitting a second instruction to set a defined volume level for outputting sound via the sound system (…change the intensity of the Sensory Events (sound volume, brightness level, flicker level, repetition frequency, etc.)…, paragraph 0041 page 3).  Note the discussion of claim 5 above for the reason of combining references.
As to claim 7, Siegel as modified further teaches the biometric measurement is a heart rate (…sensors adapted to monitor heart rate…, paragraph 0049 page 5). 
As to claim 8, Siegel as modified further teaches providing a questionnaire via a presentation device, wherein the questionnaire presents an option as to how the home automation host system should respond to the security alert if the biometric measurement of the user exceeds a threshold value (…The initial system employed is a basic event threshold, wherein each of the raw events is assigned a weight or "severity." Each event generated, therefore, can be given a weighted number, and/or combinations of certain events can also be given a weighted number. Within a certain time frame, if the sum of the severity of events crosses a certain threshold, an escalation is triggered. Note that some events, in particular the pressing of a panic button, may carry enough weight to result in immediate escalation. Table 1 below shows illustrative examples of severities applied to events generated by the system's various sensors. The threshold for escalation is set by default to >=10…, paragraph 0065 page 8). 
As to claim 9, Siegel as modified further teaches the security response action comprises causing a message to be sent to an external contact (…allows the remote agency to view the triggering event and to notify the emergency personnel, such as law enforcement agents…, paragraph 0010 page 2).
As to claims 10 and 12-18, note the discussions of claims 1, 3-9 above, respectively. 
As to claim 19, note the discussions of claim 1 and 5 above. 
As to claim 20, note the discussion of claim 7 above. 

Response to Arguments
4.  Applicant’s arguments have been fully considered but they are not persuasive.
Applicant adds limitations of cancelled claims 2 and 11 into independent claims 1 and 10.  However, the applicant does not disclose how the cited references does not teach the limitations of claims 2 and 11 (Remarks, 103 Rejections pages 6-7).  Claims 2 and 11 were rejected in the previous office action.  The reference meets the limitation as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hyung Sough can be reached on (571) 272-6799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194